Citation Nr: 0715755	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-03 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on September 9, 2004.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on September 13, 2004.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on September 16, 2004. 

4.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on September 29, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to 
November 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from November 2004 and January 2005 
decisions of the Canandaigua, New York, Department of 
Veterans Affairs Medical Center (VAMC).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reflects that VA authorized payment 
for three outpatient visits with the SUNY Retinal Group for 
evaluation and emergent surgical repair of retinal detachment 
of the right eye from July 7 to August 7, 2004.  Any 
additional tests, procedures, or visits would require 
additional approval.  According to the appellant, in 
September 2004, his retina spontaneously detached and 
required emergency surgical re-attachment.  Although this 
treatment was provided after the initial approved care, the 
appellant argues that his care was emergent and directly 
related to the ongoing authorized retinal treatment that was 
previously authorized by VA.

The Board observes that the VAMC denied the appellant's 
request for payment or reimbursement of medical expenses from 
September 9 to 29, 2004, associated with the spontaneous 
retinal detachment because "authorization" had expired.  
While the provisions of the Millennium Health Care and 
Benefits Act were referenced, the VAMC did not base their 
denial on the appellant's failure to meet any one of the 
cited criteria.

The Veterans Millennium Health Care and Benefits Act (Act), 
which became effective in May 2000, provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1000-17.1008 (2006).  
Specifically, the criteria requires inter alia that emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public, treatment was rendered for an emergent medical 
condition under he prudent layperson standard, and that VA or 
other Federal facility/provider was not feasibly available 
and an attempt to use them before hand would not have been 
considered reasonable by a prudent layperson.  See 38 C.F.R. 
§ 17.1002.

In this case, the record has not been sufficiently developed 
to ascertain whether any of the above criteria were met.  
Notably, treatment records associated with the care at issue 
have not been associated with the claims file, in particular 
those records from Ophthalmology Medical Service and 
University Hospital HSC Syracuse.

Accordingly, the case is REMANDED for the following action:

1.  All treatment records associated with 
eye care rendered from September 1 to 
October 1, 2004, should be associated with 
the claims folder.

2.  The VAMC should adjudicate whether 
payment or reimbursement for unauthorized 
medical services rendered in 2004 on 
September 9, 13, 16, and 29 may be made 
pursuant to the Millennium Health Care and 
Benefits Act.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




